Citation Nr: 9903212	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-27 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include memory loss.

2.  Entitlement to an increased (compensable) evaluation for 
status-post chalazion, left eyelid.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1976, receiving an Honorable discharge.  (DD 214)

The issue of service connection for an acquired psychiatric 
disorder, to include memory loss was previously before the 
Board and remanded for additional development in November 
1996.  The remand also included a determination as to whether 
the issue of a compensable evaluation for status-post 
chalazion, left eyelid was before the Board.  The case has 
been returned to the Board for further appellate 
consideration on both issues.  

The veteran provided testimony before a traveling member of 
the Board sitting at Houston, Texas, in July 1996.


FINDINGS OF FACT

1.  There is no competent medical evidence of an acquired 
psychiatric disorder, including memory loss, in service; and 
a psychosis was not manifested to a compensable degree within 
1 year after service.

2.  There is no competent medical evidence of a causal 
relationship between the decades post-service chronic 
schizophrenia and the veteran's military service.  

3.  The service-connected status-post-operative chalazion, 
left eyelid, is asymptomatic.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for an 
acquired psychiatric disorder, including memory loss, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

2.  An increased evaluation for status-post chalazion, left 
eyelid is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.118, 4.84 Diagnostic Codes 
6032, 7899, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Psychiatric Disorder, Memory Loss

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.


Factual Background

Service medical records for the veteran do no reflect any 
complaints or findings of an acquired psychiatric disorder, 
or memory loss.  There are multiple entries for medical 
treatment for acute physical problems for the veteran in 
1975, and in a March 1976 dental record he denied being 
currently under a physician's care or taking any medicine.  
In April 1976 it was recorded that the veteran "wishes help 
on drug and ETOH abuse."  He had no withdrawal symptoms at 
the present and was referred for evaluation for a treatment 
program.  There were no findings of a psychiatric problem on 
separation examination in May 1976.

The veteran was hospitalized in a VA medical facility in 
October 1992, with the notation that he was hit in the 
forehead 2 weeks before, without loosing consciousness.  He 
was in jail at the time, and had complaints to include 
occasional chest pain, and was given an unknown medication.  
He came to the VA emergency room 2 days before, complaining 
of chest pain.  Pertinent studies showed no cardiac origin.  
The day before the current admission he had chest pains, fell 
down and had clonic movement in his 4 extremities and some 
confusion.  He was hospitalized at another facility.  His 
alcohol level was 83 milligrams/deciliter.  He was treated 
and referred to the VA for further treatment.  His past 
medical history included headaches, eye pain, a motor vehicle 
accident, and past heavy alcohol use, recently resumed.  An 
EEG (electroencephalogram) was within the range of normal 
variation, and an MRI (magnetic resonance imaging) was normal 
except for moderate atrophy that was greater than expected 
for the veteran's age and was attributed to alcohol intake in 
the past.  The diagnosis was generalized tonic-clonic seizure 
disorder of unknown etiology.

The veteran received VA outpatient care in 1993.  A November 
1993 progress not shows that the veteran was vague, 
histrionic , depressed in mood, labile in effect, and 
positive for paranoid ideas.  The Axis I impression was 
history of ETOH (alcohol) abuse, questionable paranoid 
disorder.  The Axis II diagnosis was paranoid personality 
disorder.

The veteran was hospitalized in July, and August 1994.  The 
veteran reported harassment by a police department since 
1992, and his spouse indicated that alcohol use was his 
primary problem.  In July he left irregularly, against 
medical advice.  The diagnoses in July and August were 
paranoid schizophrenia, and chronic alcohol abuse.  The Axis 
II diagnosis was personality disorder with cluster B traits.  

When hospitalized in November 1994, it was noted that the 
veteran had a 2 year history of psychotic symptoms that 
included auditory hallucinations of derogatory remarks, some 
command auditory hallucinations, and delusions including 
thought insertion, thought withdrawal, and misidentification.  
The recorded social history noted that the veteran had no 
problems until February 1992.  He started drinking in 1976, 
and was positive for history for paranoid delusions while 
drinking and his first psychiatric admission was August 12, 
1985, due to his alcohol dependence.  The diagnoses were 
chronic paranoid schizophrenia, and Capgras' syndrome.

VA clinic records for 1995, 1996, and 1997 show complaints of 
multiple medical problems, and "altered mental state."  He 
was diagnosed with chronic schizophrenia.

In hearing testimony in July 1996, the veteran reported that 
that he has had a mental condition since 1975, when he was on 
active duty.  He was treated somewhere in Germany, a mental 
condition was diagnosed and he went into therapy for about a 
month, Transcript (T.) pp. 4 and 5.  He saw a psychiatrist, 
and they shifted it from a mental problem to a drinking 
problem, and he didn't drink then, T. pp. 8 and 9.  After 
discharge he saw a psychiatrist in a VA facility in Houston, 
Texas, in 1976, T. p. 10.  He also went to the Riceland 
Mental Health Clinic, Wharton, Texas, and "they kept 
referring to it as a drinking problem.  I keep telling them 
that's not it.  I have a mental problem and they said it was 
a drinking problem because it was simpler for them to say 
that."  That was in 1978, and he went off and on until 1986.  
According to the veteran, the VA psychiatrist in 1976 said 
the veteran had a "double personality," T. pp. 12 and 13.

The veteran was provided with a copy of the Board 
determinations and remand in November 1996, to include notice 
to submit or identify any other evidence in support of his 
claim.  The RO would then make appropriate efforts to secure 
evidence identified by the veteran.  The record shows that 
the RO did make an effort to secure any additional service, 
and VA medical records.  

The veteran, in a certified statement received in November 
1998, reported that he felt that he had made his case clear, 
and had "no additional evidence to furnish."	

The medical report associated with the veteran's 
hospitalization in July 1997 noted that the veteran's 
delusional system regarding his persecution by the "system" 
remained unaltered for the duration of his admission.  On 
admission he complained of hearing voices, and after 
admission they no longer bothered him (he had been on 
medication for 2 days).  The Axis I diagnoses were paranoid 
type schizophrenia, and alcohol abuse.  


Analysis

The record shows that the veteran has requested and received 
copies of his service medical records and post-service 
medical records, that he was informed of his opportunity to 
submit additional evidence, and in 1998 he indicated that he 
had no additional evidence to submit.  The RO made an effort 
to secure records that could be obtained without the 
cooperation of the veteran, and the Board is satisfied that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
adequately discharged.

Essentially the veteran contends that he was treated for a 
mental condition in service, and shortly after service, that 
his mental condition was erroneously referred to as a 
drinking problem, and that his mental problem has continued 
to the present.  In regard to the 3 elements of a well-
grounded claim, the first element is satisfied by the current 
diagnosis of chronic paranoid schizophrenia.  For the limited 
purpose of determining whether a claim is well grounded, 
evidentiary assertions must be accepted as true.  Thus, the 
Board must accept his assertions that he saw a psychiatrist 
in service and shortly after service; however for purposes of 
determining whether he has met his burden of meeting the 
second element of a well grounded claim, i.e. evidence that 
he had an acquired psychiatric disorder in service, the 
question is whether such a disorder would be perceptible to a 
lay party, and the answer is no.  

There is no objective evidence of record showing treatment 
for an acquired psychiatric disorder in service or for many 
years thereafter.  His contentions of treatment for a mental 
condition in service are not supported by his service medical 
records.  History as provided by the veteran in November 1994 
was to the effect that he first started drinking in 1976, and 
service medical records show a request for alcohol abuse 
treatment in April 1976.  The veteran reported therapy for a 
month, but his service medical records do not reflect any 
sustained treatment in 1975.  Further, no psychiatric 
disorder was found on separation examination in May 1976.  It 
is for consideration that the veteran has testified that his 
problem in service was medically identified as a drinking 
problem but he disagrees with that diagnosis and claims he 
was not drinking at the time.  He is not shown to be 
medically qualified to render such an opinion concerning the 
ultimate diagnosis of his problem in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It could well be that the 
veteran incorrectly identified 1975 as the year he was 
treated, as the contemporary records identify 1976 as the 
year he requested treatment, and he has reported that he was 
drinking in 1976.  

However, even if the Board were to concede that the second 
element has been satisfied, the veteran has failed to satisfy 
the third element, as there is no medical evidence of a nexus 
between the post-service psychosis and service.  In regard to 
treatment after service, the veteran asserts that he was seen 
by a psychiatrist in 1976 at a VA facility, and subsequently 
in 1978 at a private facility.  This assertion is balanced by 
his testimony that his mental problem was identified as a 
drinking problem after service and in 1978.  There is no 
documentation to support his contention that a VA 
psychiatrist told him he had a "double personality" in 
1976.  In regard to this report of what he was told by an 
psychiatrist in 1976, such hearsay medical evidence does not 
constitute medical evidence necessary for a well-grounded 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  Also in 
November 1994 he reported that his first psychiatric 
hospitalization, in 1985, was for paranoid delusions while 
drinking.  While the veteran reports that after service he 
was treated for a drinking problem, he contends that he 
actually had a mental problem.  He has not submitted any 
medical evidence showing that he had a psychosis in 1976 or 
1978, or that his current schizophrenia is related to active 
military service, and the veteran himself is not shown to 
possess the medical expertise to determine the etiology of 
his various medical symptoms or their relationship to 
service, and his claims of medical causation are of limited 
probative value.  See Espiritu.  A claim is not well-grounded 
without evidence that the current condition is related to 
active military service.  Hayes v. Derwinski, U.S. Vet. App. 
90-743 (April 27, 1992).  Here, there is no medical 
documentation of such a relationship, and the claim is not 
well-grounded.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Chalazion, Left Eye Lid

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Loss of a portion of an eyelid is rated as disfigurement (see 
disease of the skin).  38 C.F.R. § 4.84 Diagnostic Code 6032 
(1998)

New growths, benign, skin, are rated as scars, disfigurement, 
unless otherwise provided.  38 C.F.R. § 4.118 Diagnostic Code 
7819 (1998)

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998)

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999. 
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet. No other numbers than these listed or hereafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions. When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy. In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289."  In this way, 
the exact source of each rating can be easily identified.  In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedule nomenclature.  
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. 
§ 4.27 (1998)

Scars that are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118 Diagnostic Code 7804 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998)

Other scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.118 Diagnostic Code 7805 (1998).

Disfiguring scars of the head, face or neck, moderately 
disfiguring, warrant a 10 percent evaluation.  Slight 
disfigurement is assigned a noncompensable evaluation.  
38 C.F.R. § 4.118 Diagnostic Code 7800 (1998).


Factual Background

The veteran was treated in service for chalazion, left 
eyelid, including surgery.  Separation examination showed 
visual acuity to be 20/30 in both eyes, correctable to 20/20, 
both eyes.

When the veteran was hospitalized in October 1992 with 
complaints of chest pain, loss of consciousness, and tonic 
clonic seizure, it was recorded that he complained in the 
past of headaches and eye pain.  There were no pertinent 
findings or eye treatment during the hospitalization.

Private medical records show that in March 1993 the veteran 
was seen for complaints of left eye pain and blurred vision.  
Uncorrected visual acuity was 20/50 in the right eye and 
20/70 in the left eye.  Physical examination was without 
pertinent findings and the basis for the pain was unknown.

VA outpatient clinic records show that in 1993 and early 1994 
the veteran was treated for various complaints, including 
headaches, for which he would take Dilantin.  No eye problems 
were reported or found.  In June 1994, mental hygiene records 
show that the veteran's complaints included pain all over his 
body, including his vision.  A medical certificate of the 
same date noted a complaint of tearing in the left eye, since 
surgeries in 1976.  There was no pertinent diagnostic 
impression.

A rating action in June 1994 granted service connection for 
status post chalazion, left eyelid, rated noncompensable, 
Diagnostic codes 7899-7805.

When hospitalized in July and August 1994, physical 
examination of the eyes revealed "muddy sclerae."  

When hospitalized in July 1997, the veteran reported surgery 
to remove a growth on his eyelid, and complained of a film 
that covered his eyes for approximately 4 hours, once a week.  
He described the film as being like grease.  Physical 
examination showed slightly irritated sclerae, no other 
pertinent finding.  While hospitalized an ophthalmology 
consult was obtained, and significant pathology was ruled 
out.


Analysis

The veteran reports eye pain, blurred vision, and tearing of 
the left eye, and relates these problems to his service-
connected post-operative chalazion, left eyelid.  While 
subjective complaints of increase in disability are 
sufficient to reopen a claim for an increased rating, 
disability ratings are assigned based on objectively 
demonstrated symptomatology associated with the service-
connected disability.  While the veteran is competent to 
describe his symptoms, absent some special medical expertise, 
he not competent to rate his disability.  See Espiritu.  

The service-connected disability can be rated on the basis of 
impairment of function of the left eyelid, and any scaring 
and or disfigurement.  In regard to the complaints of blurred 
vision, the Board points out that there has never been any 
medical confirmation of "blurred" vision, including 
ophthalmology consult in 1997.  Neither is there any medical 
documentation of impairment of visual acuity impugned to the 
left eyelid disorder.  His visual acuity was correctable to 
normal in 1976, and the reported uncorrected visual acuity in 
1993 did not result in any diagnosis of disability ascribed 
to the post-operative left eyelid.  The Board is satisfied 
that there is no medical evidence of impairment of visual 
acuity related to the service-connected post-operative 
chalazion, left eyelid.

As to impairment of function of the left eyelid, none has 
been described by the veteran or found on service or post-
service examinations.  The single reference to tearing of the 
left eye did not result in a diagnosis of disability, 
medication or other treatment.  There is no competent medical 
evidence of objectively demonstrated impairment of function 
of the left eyelid.

The last rational schedular basis for assigning a compensable 
rating for the left eyelid disorder is disfigurement or 
tender and painful scar.  Left eyelid disfigurement has 
neither been alleged, nor reported on physical examinations.  
The complaints of eye pain have not been directed 
specifically to the left eyelid but instead appear to be part 
of the veteran's generalized complaints of overall body pain.  
Such complaints are documented in the record.  The 
ophthalmology consult in July 1997 found no significant 
pathology, and absent any reference to a tender and painful 
scar on the left eyelid, the Board does not find any 
competent medical evidence of record to support a compensable 
evaluation for the post-operative chalazion, left eyelid.  
Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.



ORDER

Service connection for an acquired psychiatric disorder, 
including memory loss, is denied.

A compensable evaluation for post-operative chalazion, left 
eyelid is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 14 -


